DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 12-14, 16, 17, 19, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2011/0166630, hereinafter Phillips).
Regarding claims 1, 6, 13 and 24, Phillips discloses a fixing device 415 of a wireless charger 407 for an IMD 103 (see abstract and figure 21). The fixing device 415 includes a supporting member 452 wearable on a patient’s body and an adjustment structure 434/435 connected to the supporting member (see figure 21). A charger fixing seat 416 (with cavity/storage bag 422) is connected to the supporting member and the adjustment structure (see figures 21 and 27 and par. 0088). The adjustment structure includes an adjustment strap 435a/435b/435c/434 and a fixing buckle 433 engaging with the adjustment strap. One end 435a of the adjustment strap is connected to the supporting member 452 at 457 and the other end operably adjusts/brings the supporting member and/or the charger fixing seat to a position where the charger fixing seat corresponds to the IMD via adjustment and locking engagement with buckle 433 (figures 21-26 and par. 0053-0057 and 0095-0098). 
Regarding claim 2, the charger fixing seat 416/422 is connected to the supporting member (see figures 21-27). One end of the fixing buckle 433 is fixed on the supporting member via element 461 and the opther end of the fixing member is movably connected to adjustment strap 434 (par. 0089 and figures 21-23).
Regarding claims 4, 14 and 16, the structures disclosed are shown in figures 21 and 26 (par. 0095-0098).
Regarding claims 5 and 17, the supporting member and adjustment straps are belts disclosed as being elastic (par. 0092 and 0101).
Regarding claims 8,12 and 21, the cavity/storage bag has an inner layer 417 (considered the inner bag) and an outer layer 419 (considered the outer bag) that are stitched together (i.e., “in communication”) (see par. 0088 and figure 27).
Regarding claim 19, any portion of the flexible fixing device can be rotated relative to another portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Schulman (US 3,942,535).
Phillps, as disclosed above, discloses the applicant’s basic invention, but is silent as to utilizing hook and loop connectors instead of the stitching. However, Schulman discloses a fixing device of a wireless charger for an IMD, and thus is analogous art with Phillips (see abstract and figure 8). Schulman discloses the use of hook and loop connectors for securing portions of the fixing device (Col. 11, lines 29-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Phillips to utilize the hook and loop connection as taught by Schulman as the substitution would not change the overall function or purpose of Phillips and it would be expected to perform equivalently as Schulman is analogous art.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0288743 and US 5,991,665.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792